Citation Nr: 0510633	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, 
L5-S1, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from February 1992 to April 
1995.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In May 2004, the Board remanded the case to the RO 
for the development of additional evidence.  The case is once 
again before the Board for appellate review. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Prior to September 26, 2003, the veteran's service-
connected back disability was characterized by pain on 
motion.

3.  As of September 26, 2003, the veteran's service-connected 
back disability is characterized by a decreased range of 
motion, and guarding or localized tenderness not resulting in 
an abnormal gait.    


CONCLUSION OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
back disability, effective prior to September 26, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

2.  The criteria for the assignment of a disability 
evaluation of in excess of 10 percent for the service-
connected back disability, effective as of September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (effective as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the October 2002 RO letter, 
the November 2002 rating decision, the April 2003 statement 
of the case, the May 2004 Board remand, and the January 2005 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, and a supplemental 
statement of the case VA satisfied the fourth element of the 
notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, a Board remand, and a supplemental 
statement of the case been advised of the evidence considered 
in connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In a September 1998 rating decision, the RO granted the 
veteran an increased evaluation for his service-connected 
disability and assigned a 10 percent disability evaluation 
for spondylolisthesis, L5-S1, effective January 15, 1998.  
Subsequently, in a September 2002 statement, the veteran 
requested an increased rating for his service-connected 
disability.  Following a November 2002 rating decision that 
declined to increase the veteran's disability rating for his 
service-connected back disability and a May 2004 Board remand 
for the development of additional evidence, the case is 
before the Board for appellate review. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The relevant medical evidence relating to the veteran's back 
disability includes VA treatment records dated in 1992 and 
1993.  These treatment notes document the veteran's 
complaints of back pain, but do not include objective 
measurements of range of motion or other diagnostic tests of 
the veteran's back disability. 

The evidence also includes a VA medical examination report of 
x-ray studies done on the veteran's spine in October 2002.  
The x-ray report indicated that the veteran had a bilateral 
pars defect at L5 with Grade I anterolisthesis L5-S1, and 
mild narrowing of L3/L4. 

A VA medical examination by contract was also conducted in 
October 2002.  The examiner noted that the veteran had a 
normal posture and gait, and that no muscle spasms were 
present.  Tenderness at L3-L4 interspace and at the L4-L5 
interspace was also observed.  The straight leg raise test on 
the right and left legs was normal.  There was no evidence of 
radicular changes noted at the examination.  Range of motion 
of the veteran's spine was measured and he was found to have 
95 degrees of flexion, 30 degrees of extension, 40 degrees of 
right flexion, 40 degrees of left flexion, and right and left 
rotation of 35 degrees.  Pain was noted at 15 degrees of 
extension.  The examiner indicated that there was no evidence 
of fatigue, weakness or lack of endurance or incoordination.  
The examiner also noted that the veteran had subjective 
complaints of decreased sensation in his left leg, but that 
his motor function and deep tendon reflexes were normal.  The 
diagnosis was spondylolisthesis of L5-S1, bilateral pars 
defect at L5 with anterolisthesis and mild degenerative disc 
disease of L3-L4.    

VA treatment records dated from February to December 1993 are 
also included in the file.  These reports contain complaints 
of back pain, but do not include any objective testing of the 
veteran's back disability. 

The veteran underwent a VA medical examination in November 
2004.  The examiner noted that the veteran was working a full 
time job and that he only takes one day off every two months 
due to back pain.  Range of motion of the veteran's spine was 
measured and he was found to have 95 degrees of flexion, 20 
degrees of extension, 20 degrees of right flexion, 20 degrees 
of left flexion, right rotation of 25 degrees and left 
rotation of 30 degrees.  Pain on rotation to the right and 
during lateral bending was noted.  No spasms of the veteran's 
muscles were noted on forward flexion.  The lower extremities 
were neurovascularly intact, with a negative straight leg 
raise bilaterally.  Motor strength was measured as 5/5 in the 
veteran's quadriceps, hamstrings, ankle dorsiflexor, ankle 
plantar flexor, and extensor hallucis longus.  Sensory 
response was intact to all distributions of the lower 
extremities.  Reflexes were measured as 2+ and symmetric 
bilaterally.  The veteran was observed to have a normal gait 
and he did not require the use of assistive devices.  X-rays 
of the spine showed L5-S1 Grade I spondylolisthesis with some 
minimal degenerative disk changes at the L2-L3 and L3-L4 
levels.  The examiner diagnosed the veteran with 
spondylolisthesis with minimal degenerative disk disease.  
During flare-ups, the examiner indicated that the veteran 
would have mild functional loss.  The veteran was also found 
not to have unfavorable ankylosis.  In conclusion, the 
examiner indicated that the veteran's activities of daily 
living were not restricted other than the one day every two 
months when he is incapacitated. 

Disability evaluation in excess of 10 percent prior to 
September 26, 2003

Prior to September 26, 2003 the criteria for evaluating 
lumbosacral strain were listed under 38 C.F.R. § 4.71a 
Diagnostic Code 5295.  Under Diagnostic Code 5295 a 
noncompensible rating is warranted with slight subjective 
symptoms; a 10 percent disability evaluation is warranted 
with characteristic pain on motion; a 20 percent disability 
evaluation is warranted with spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and, a maximum 40 percent disability 
evaluation is warranted with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteroarthric changes, or narrowing or 
irregularly of joint space, or some of the above with 
abnormal mobility on forced motion.  Id. 

Based on the criteria in effect prior to September 26, 2003, 
the veteran is not entitled to a higher disability evaluation 
than the currently assigned 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (effective prior to September 
26, 2003).  Based on the available medical evidence, the 
veteran's disability is characterized by pain on motion.  
Although the veteran is experiencing some loss of lateral 
motion based on his most recent examination, the veteran does 
not experience spasms on extreme forward bending.  In 
addition, the veteran does not have listing of the whole 
spine, a positive Goldthwaite's sign, marked limitation of 
motion, narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  

Additionally, the symptoms of the service-connected back 
disability do not include fractured vertebra (Diagnostic Code 
5285), bony fixation of the spine (Diagnostic Code 5286), 
ankylosis of the cervical spine (Diagnostic Code 5286), 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than slight limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and intervertebral disc 
syndrome (Diagnostic Code 5293).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5291, 5293.

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected back disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 10 percent 
for the service-connected back disability, as effective prior 
to September 23, 2002.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
To this extent, the veteran's claim is denied.

Disability evaluation in excess of 10 percent effective as of 
September 26, 2003

As mentioned above, the criteria for evaluating disabilities 
of the spine underwent regulatory changes that became 
effective September 26, 2003.  The diagnostic code for 
lumbosacral strain was renumbered in 2003 to Diagnostic Code 
5237.  With the September 2003 change, a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  Under the 
revised spine rating criteria effective September 26, 2003, 
Diagnostic Codes 5235 to 5242 are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, symptoms such as pain with or without (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2004).

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.

As discussed above, the veteran's most recent examination 
indicated that he has 95 degrees of forward flexion, 20 
degrees of backward extension, 20 degrees of right flexion, 
20 degrees of left flexion, left rotation of 30 degrees, and 
right rotation of 25 degrees.  The veteran's disability is 
not characterized by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, and his combined range of motion of the 
thoracolumbar spine, based on the available range of motion 
measurements, is greater than 120 degrees (being 210).  
Furthermore, the veteran has no muscle spasms, no guarding, 
no abnormal gait or abnormal spinal contour.  Therefore, the 
veteran's disability picture does not meet the new criteria 
for the assignment of a disability evaluation in excess of 10 
percent for the service-connected back disability, as 
effective as of September 26, 2003.  See 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (effective as of September 26, 
2003).

Additionally, per the November 2004 VA examination report, 
the veteran was found to have no objective neurologic 
abnormalities associated with his back disorder.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1) (effective as of September 
26, 2003).  As well, the available medical evidence does not 
show that the veteran has ankylosis of his spine.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (5) (effective as of September 
26, 2003).

The Board finds that the credible medical evidence of record 
does not support the award of a disability evaluation in 
excess of 10 percent for the service-connected back 
disability, as effective as of September 26, 2003.  See 38 
C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (effective as of September 26, 
2003).  Therefore, to this extent the veteran's claim is 
denied.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5295 (prior to September 26, 2003) and under 
Diagnostic Code 5237 (as of September 26, 2003).  In short, 
the evidence of record is consistent with the evaluations 
noted, and no more, for the veteran's service-connected back 
disability under both Diagnostic Codes.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected back disability 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected back disability, the 
Board finds that such impairment is contemplated in the 
currently assigned 10 percent rating.  The Board finds that 
no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.


ORDER

A disability rating in excess of 10 percent for a service-
connected back disability, prior to September 26, 2003, is 
denied.

A disability rating in excess of 10 percent for the service-
connected back disability, on and as of September 26, 2003 is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


